Exhibit 10.2

Execution Version

 

SUBLICENSE AGREEMENT

This Dynavax Sublicense Agreement (the “Agreement”) is effective as of this 16th
day of February, 2018, (the “Effective Date”) and is entered into by and between
MERCK, SHARP & DOHME CORP., a corporation organized and existing under the laws
of New Jersey (“Merck”), and DYNAVAX TECHNOLOGIES CORPORATION, a corporation
organized and existing under the laws of Delaware (“Dynavax”).

RECITALS:

WHEREAS, The Regents of the University of California (“UC”) owns certain Patent
Rights (defined below) generally characterized as SYNTHESIS OF HUMAN VIRUS
ANTIGENS BY YEAST;

WHEREAS, Merck and UC are parties to the License Agreement dated June 25, 1985
(the “UC Agreement”), pursuant to which UC has exclusively licensed to Merck the
Patent Rights;

WHEREAS, Merck has the rights by virtue of the UC Agreement to grant sublicenses
under the Patent Rights; and

WHEREAS, Dynavax desires to obtain a sublicense under the Patent Rights upon the
terms and conditions set forth herein, and Merck desires to grant such a
license.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Merck and Dynavax hereby agree as follows:

1

DEFINITIONS  

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below.

1.1

“Affiliate” means (i) any corporation or business entity of which, now or
hereafter, fifty percent (50%) or more of the securities or other ownership
interests representing the equity, the voting stock or general partnership
interest are owned, controlled or held, directly or indirectly, by Merck or
Dynavax; or (ii) any corporation or business entity which, now or hereafter,
directly or indirectly, owns, controls or holds fifty percent (50%) (or the
maximum ownership interest permitted by law) or more of the securities or other
ownership interests representing the equity, the voting stock or, if applicable,
the general partnership interest, of Merck or Dynavax.

1.2

“Change of Control” means with respect to a Party: (1) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement;
(2) a merger, reorganization or consolidation involving such Party in which the
voting securities of such Party outstanding immediately prior thereto cease to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (3) a person or entity, or group of persons or entities, acting in concert
acquire more than fifty percent (50%) of the voting equity securities or
management control of such Party.

 

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

1.3

“Effective Date” shall have the meaning given such term in the preamble to this
document.

1.4

“FDA” means the U.S. Food and Drug Administration, and any successor agency
thereto.

1.5

“Field” means use of Licensed Products to prevent HBV infections and/or to
prevent diseases caused or exacerbated by HBV infections.

1.6

“First Commercial Sale” means, with respect to any Licensed Product, the first
sale for end use or consumption of such Licensed Product in the Territory,
excluding, however, any sale or other distribution for use in a clinical trial.

1.7

“HBV” means any or all types of Hepatitis B virus.

1.8

“HEPLISAV-B” means the Dynavax proprietary product known by the generic name
“hepatitis b adult vaccine,” and by the branded name “HEPLISAV-B™,” which is an
adult vaccine that combines recombinant HBV surface antigen with the adjuvant
1018 ISS, a toll-like receptor 9 agonist, including any and all dosage forms,
strengths, sizes, formulations and presentations thereof.

1.9

“Information” means any and all information and data, whether communicated in
writing or orally or by any other method, which is provided by one Party to the
other Party in connection with this Agreement.

1.10

“Licensed Products” means any prophylactic vaccine sold by or on behalf of
Dynavax, including by its Affiliates and any other Sublicensee of Dynavax,
comprising recombinant HBV surface antigen for use in the Field.  For clarity,
Licensed Products includes, but is not limited to, HEPLISAV-B.  

1.11

“Party” means Merck and Dynavax, individually, and “Parties” means Merck and
Dynavax, collectively.

1.12

“Patent Rights” means U.S. Patent No. 6,544,757, and any and all reissues,
re-examinations or extensions thereof, and any counterpart applications, patents
and reissues, re-examinations or extensions that would, but for this Agreement,
be infringed by the making, using, importing, distributing, offering for sale or
selling Licensed Products.

1.13

“Sublicensee” means any Affiliate of Dynavax or Third Party that receives a
license grant, or option for license grant, as permitted under Section 2.2,
either directly from Dynavax or indirectly by any other Sublicensee under the
Patent Rights (such agreement, arrangement, or license herein referred to as a
“Sublicense”), including to manufacture, have manufactured, offer for sale,
sell, use or import a Licensed Product.

1.14

“Territory” means the United States.  

1.15

“Third Party” means any party other than Dynavax, Merck or their respective
Affiliates.

2

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

1.16

“UC Agreement” shall have the meaning given such term in the preamble to this
document.

1.17

“United States” means the United States of America, including its states,
territories and possessions.

2

Sublicense to DYNAVAX

2.1

License Grant.  Subject to the terms and conditions of this Agreement, in
consideration for the payments set forth in Article 4, Merck hereby grants to
Dynavax a non-exclusive, royalty-free license under the Patent Rights, with a
right to grant sublicenses to the extent set forth in Section 2.2, to make, have
made, use, offer to sell and sell Licensed Products in the Field in the
Territory and to import Licensed Product made outside of the Territory into the
Territory for use, offer for sale and sale in the Territory in the
Field.  Notwithstanding the foregoing, the license granted in this Section 2.1
does not include the right to offer for sale or sell Licensed Products outside
the United States that are manufactured inside the United States under the
Patent Rights.  In the event Licensed Products manufactured inside the United
States under the Patent Rights are offered for sale or sold outside the United
States, an amendment to this Agreement will be required.

2.2

Sublicense.  Subject to the terms and conditions set forth herein, Merck hereby
grants to Dynavax the right to grant Sublicenses (with the right to sublicense
through multiple tiers) under the licenses provided in Section 2.1; provided
that:

 

(a)

Any and all such Sublicenses shall: (i) obligate such Sublicensee to abide by
and be subject to all of the terms and provisions of this Agreement applicable
to Dynavax; (ii) provide that, in the event of any inconsistency between the
Sublicense and this Agreement, this Agreement shall control; and (iii) be
written in the English language.

 

(b)

Dynavax shall remain fully liable under this Agreement to Merck for the
performance or non-performance under this Agreement and any relevant
Sublicenses.  Dynavax shall enforce all such Sublicenses against its
Sublicensees, ensuring its Sublicensees’ performance and compliance with the
terms of this Agreement.

 

(c)

Upon written request from Merck, Dynavax shall provide Merck with a true copy of
any granted Sublicense(s) to Third Parties and any amendments of any such
granted Sublicense(s) since prior notification to Merck of such Sublicense,
redacted to comply with any confidentiality obligations of such party.

 

(d)

If any Sublicense granting rights to the Patent Rights does not comport with the
requirements of Section 2.2(a), or is otherwise inconsistent with the terms and
conditions hereof, Dynavax shall promptly amend such Sublicense to make the
Sublicense compliant and resubmit the same to Merck within sixty (60) days of
such notification from Merck.

3

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

2.3

No Non-Permitted Use.  Dynavax hereby covenants that it shall not, nor shall it
cause, permit or enable any Sublicensee to knowingly use or practice, directly
or indirectly, any Patent Rights for any purposes other than those expressly
permitted by this Agreement.

2.4

No Implied Licenses.  Except as specifically set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, in any Information disclosed to it under this
Agreement or under any patents or patent applications owned or controlled by the
other Party or its Affiliates.

3

UC Agreement

3.1

Maintenance.  Merck (a) will use commercially reasonable efforts to duly perform
and observe all of its obligations under the UC Agreement in all material
respects; and (b) will not, without Dynavax’s prior written consent, (i) amend,
modify, restate, cancel, supplement or waive any provision of the UC Agreement,
or (ii) exercise any right to terminate or consent to any termination of the UC
Agreement, in each case ((i) and (ii)) that would reasonably be expected to
materially adversely affect the rights of Dynavax under this Agreement.  Merck
will provide Dynavax with written notice as promptly as practicable (and in any
event within ten (10) business days) after becoming aware of any written notice
or claim from UC (or a successor), terminating, or providing notice of
termination or notifying Merck that Merck has committed a material breach that,
if not cured, would give rise to a right of termination of the UC Agreement.

4

financial terms

4.1

General.  In consideration for the licenses granted to Dynavax hereunder under
the Patent Rights, and subject to the terms and conditions contained herein,
Dynavax shall pay to Merck twenty-one million dollars ($21,000,000 USD) (the
“License Fee”) according to the payment schedule set forth in Section 4.2.  It
is understood by the Parties that the payments made in accordance with the terms
and conditions set forth in Section 4.2 shall constitute the sole and complete
consideration for the licenses granted hereunder.

4.2

Payment Schedule.  Subject to the terms and conditions of this Agreement,
Dynavax shall pay Merck: (a) seven million dollars ($7,000,000USD) within five
(5) days following First Commercial Sale, but no later than March 31, 2018 in
the event that First Commercial Sale has not occurred prior to such date; (b)
seven million dollars ($7,000,000USD) within five (5) days following the first
anniversary of the payment made in part (a) of this Section 4.2; and (c) seven
million dollars ($7,000,000USD) within five (5) days following the second
anniversary of the payment made in part (a) of this Section 4.2.

4

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

4.3

Manner of Payment.  All payments to be made by Dynavax to Merck under this
Agreement shall be made in United States dollars by wire transfer to such bank
account as Merck will designate.

5

CONFIDENTIALITY AND PUBLICATION

5.1

Nondisclosure Obligation.

 

(a)

All Information disclosed by one Party to another Party hereunder shall be
maintained in confidence by the receiving Party and shall not be disclosed to
any Third Party or used for any purpose except as set forth herein without the
prior written consent of the disclosing Party, except to the extent that such
Information:

 

(i)

is known by the receiving Party at the time of its receipt, and not through a
prior disclosure by the disclosing Party, as documented by the receiving Party’s
business records;

 

(ii)

is in the public domain by use and/or publication before its receipt from the
disclosing Party, or thereafter enters the public domain through no fault of the
receiving Party;

 

(iii)

is subsequently disclosed to the receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing Party;

 

(iv)

is developed by the receiving Party independently of Information received from
the disclosing Party, as documented by the receiving Party’s business records;

 

(v)

is disclosed to governmental or other regulatory agencies in order to gain or
maintain approval to conduct clinical trials or to market Licensed Product, but
such disclosure may be only to the extent reasonably necessary to obtain
authorizations;

 

(vi)

is required to be disclosed pursuant to a Party’s agreement with its Third Party
licensors, including the UC Agreement, or is deemed necessary by the receiving
Party to be disclosed to sublicensees, agents, consultants, and/or other Third
Parties in connection with, and only to the extent necessary for, activities
permitted pursuant to this Agreement (or for such entities to determine their
interest in performing such activities) in accordance with this Agreement on the
condition that such Third Parties, including such Third Party licensors and
sublicensees, agree to be bound by the confidentiality and non-use obligations
that are substantially the same as those contained in this Agreement; or

5

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

 

(vii)

is deemed necessary by counsel to the receiving Party to be disclosed to such
Party’s outside attorneys, independent accountants or financial advisors for the
sole purpose of enabling such attorneys, independent accountants or financial
advisors to provide advice to the receiving Party, on the condition that such
attorneys, independent accountants and financial advisors agree to be bound by
the confidentiality and non-use obligations that are substantially the same as
those contained in this Agreement; provided, however, that the term of
confidentiality for such attorneys, independent accountants and financial
advisors shall be no less than ten (10) years.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the receiving
Party.

 

(b)

If a Party is required by judicial or administrative process to disclose
Information of the another Party that is subject to the non-disclosure
provisions of this Section 5.1, such Party shall promptly inform the another
Party of the disclosure that is being sought in order to provide the another
Party an opportunity to challenge or limit the disclosure
obligations.  Information that is disclosed by judicial or administrative
process shall remain otherwise subject to the confidentiality and non-use
provisions of this Section 5.1.

5.2

Publicity/Use of Names.  Subject to the exceptions set forth in Section 5.1, no
disclosure of the existence, or the terms, of this Agreement may be made by
either Party, and no Party shall use the name, trademark, trade name or logo of
the other Party, their Affiliates or their respective employees in any
publicity, promotion, news release or disclosure relating to this Agreement or
its subject matter, without the prior express written permission of the other
Party, except as may be required by law.

6

REPRESENTATIONS AND WARRANTIES

6.1

Representations and Warranties by the Parties.  Each of Merck and Dynavax hereby
represents and warrants to the other Party that as of the Effective Date:

 

(a)

it is duly organized and validly existing under the laws of the state or
jurisdiction of its organization and has full corporate right, power and
authority to enter into this Agreement and to perform its obligations hereunder;
and

 

(b)

this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

6

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

6.2

Representations and Warranties by Merck.  As of the Effective Date, Merck
represents and warrants to Dynavax that:  

 

(a)

the UC Agreement is a valid and binding obligation between UC and Merck,
enforceable in accordance with its terms;

 

(b)

it has the full right, power and authority to grant the licenses granted under
Article 2 hereof; and

 

(c)

Merck has not received any written notice from UC or any of its Affiliates that
Merck has breached any provision of the UC Agreement in any material respect.

6.3

Disclaimer of Warranties.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONs 6.1 and 6.2, MERCK MAKES NO REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND PROVIDES THE LICENSES “AS IS, WHERE IS”.  MERCK SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OR QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OR ANY PATENTS OR THE
NON-INFRINGEMENT OR ANY INTELLECTUAL PROPERTY RIGHTS.

7

INDEMNIFICATION

7.1

Indemnification by Dynavax.  Dynavax will indemnify Merck, its Affiliates and
their respective directors, officers, employees and agents, and their respective
successors, heirs and assigns (collectively, “Merck Indemnitees”), and defend
and save each of them harmless, from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) in connection with any and all suits,
investigations, claims or demands of Third Parties (collectively, “Third Party
Claims”) arising from or occurring as a result of: (i) the breach by Dynavax of
any term of this Agreement; (ii) any negligence or willful misconduct on the
part of Dynavax in performing its obligations under this Agreement; or (iii) the
exercise of the licenses by Dynavax or the research, development, manufacture,
use, sale or other exploitation by Dynavax or any of its Sublicensees of any
Licensed Product; provided, that Dynavax will not be obligated to indemnify
Merck Indemnitees for any Losses or Third Party Claims to the extent that such
Losses or Third Party Claims arise as a result of a breach by Merck of its
representations set forth in Sections 6.1 and 6.2.

7.2

Indemnification by Merck.  Merck will indemnify Dynavax, its Affiliates and
their respective directors, officers, employees and agents, and their respective
successors, heirs and assigns (collectively, “Dynavax Indemnitees”), and defend
and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claims arising from or occurring as a
result of: (i) the breach by Merck of any of its representations or warranties
under this Agreement; or (ii) any negligence or willful

7

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

misconduct on the part of Merck in performing its obligations under this
Agreement; provided, that Merck will not be obligated to indemnify Dynavax
Indemnitees for any Losses or Third Party Claims to the extent that (A) Dynavax
is obligated to indemnify Merck Indemnitees for such Losses or Third Party
Claims pursuant to Section 7.1, or (B) such Losses or Third Party Claims arise
as a result of a breach by Dynavax of its representations set forth in Section
6.1.

7.3

Costs of Enforcement.  All out of pocket costs and expenses (including the
reasonable fees of attorney and other professionals) of enforcing any provisions
of this Article 7 shall also be reimbursed by the indemnifying Party.

7.4

Conditions to Indemnification.  A person or entity that intends to claim
indemnification under this Article 7 (the “Indemnitee”) shall promptly notify
the indemnifying Party (the “Indemnitor”) of any Losses in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall
assume the defense thereof with counsel mutually satisfactory to the Indemnitee
whether or not such Third Party Claim is rightfully brought; provided, however,
that an Indemnitee shall have the right to retain its own counsel, with the fees
and expenses to be paid by the Indemnitor, if (a) Indemnitor does not assume the
defense, or (b) if representation of such Indemnitee by the counsel retained by
the Indemnitor would be inappropriate due to actual or potential differing
interests between such Indemnitee and any other person represented by such
counsel in such proceedings.  The indemnity agreement in this Article 7 shall
not apply to amounts paid in settlement of any Losses if such settlement is
effected without the consent of the Indemnitor, which consent shall not be
withheld or delayed unreasonably.  The failure to deliver notice to the
Indemnitor within a reasonable time (within twenty (20) days) after the
commencement of any Third Party Claim, only if materially prejudicial to its
ability to defend such Third Party Claim, shall relieve such Indemnitor any
liability to the Indemnitee under this Article 7.  The Indemnitee under this
Article 7, its employees and agents, shall cooperate fully with the Indemnitor
and its legal representatives in the investigations of any Third Party Claim
covered by this indemnification.

8

TERMINATIon and expiration

8.1

Term and Expiration.  This Agreement shall be effective as of the Effective Date
and unless terminated earlier pursuant to Section 8.2 below, this Agreement
shall continue in effect until the expiration of the payment obligations of
Dynavax pursuant to Article 4.  Subject to Section 8.28.2(b), upon expiration of
this Agreement, Dynavax’s license pursuant to Section 2.1 shall become fully
paid-up, perpetual licenses.

8.2

Termination.

 

(a)

Termination by Merck for Challenge.  In the event that Dynavax or any of its
Sublicensees, whether existing now or in the future: (a) commences or
participates in any action or proceeding (including, without limitation, any
patent opposition or re-examination proceeding), or otherwise asserts any claim,
challenging or denying the validity or enforceability of any of the Patent
Rights, or (b) actively assists any other person or entity in bringing or
prosecuting any

8

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

 

action or proceeding (including, without limitation, any patent opposition or
re-examination proceeding) challenging or denying the validity or enforceability
of any Patent Rights or any claim thereof, then (i) Dynavax shall give notice
thereof to Merck within five (5) days of taking such action and (ii) Merck will
have the right, exercisable in its sole discretion, to immediately terminate
this Agreement upon written notice to Dynavax.  If Dynavax or any of its
Sublicensees commences or participates in such an action or proceeding, and
Merck decides not to terminate this Agreement, then (x) Dynavax shall pay
one-half (1/2) of all reasonable costs, fees and expenses associated with such
action or proceeding that are incurred by Merck, including reasonable attorneys’
fees and all reasonable costs associated with administrative, judicial or other
proceedings, within thirty (30) days after receiving an invoice from Merck for
same and (y) Dynavax shall continue to pay the License Fee in accordance with
Sections 4.1 and 4.2, even if such action or proceeding is successful.

 

(b)

Termination of the UC Agreement.  In the event that the UC Agreement is
terminated, this Agreement shall automatically terminate and Dynavax’s payment
obligations under Article 4 and license under Section 2.1 shall also terminate.

 

(c)

Termination for Bankruptcy or Insolvency.  This Agreement may be terminated by
either Party upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings, or upon an assignment of a substantial
portion of the assets for the benefit of creditors by the other Party; provided,
however, that in the event of any involuntary bankruptcy or receivership
proceeding, such right to terminate will only become effective if the Party
consents to the involuntary bankruptcy or receivership or such proceeding is not
dismissed within ninety (90) days after the filing of such bankruptcy or
receivership.

 

(d)

Termination by Merck for Breach.  Merck will have the right to terminate this
Agreement in full in the event of a material breach by Dynavax of this
Agreement.  Notwithstanding the foregoing, any such termination under this
Section 8.2(d) will not be effective if such material breach has been cured
within ninety (90) days after written notice thereof is given by Merck to
Dynavax specifying the nature of the alleged material breach (or, if such
default cannot be cured within such ninety (90)-day period, such longer period
as reasonably required to cure such material breach; provided, that Dynavax
commences actions to cure such default within such ninety (90)-day period and
thereafter diligently continues such actions).

9

MISCELLANEOUS

9.1

Assignment/ Change of Control.  Except as provided in this Section 9.1, this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
consent of the other Party; provided, however, that either Party may, without
such consent, assign this Agreement and its rights and obligations hereunder, in
whole or in part, to an Affiliate or in connection with the transfer or sale of
all or substantially all of its assets related to the

9

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

subject matter of this Agreement, or in the event of its merger or consolidation
or Change of Control or similar transaction.  Any attempted assignment not in
accordance with this Section 9.1 shall be void.  Any permitted assignee shall
assume all assigned obligations of its assignor under this Agreement. This
Agreement, and the respective rights and obligations herein of the Parties,
shall be binding upon and shall inure to the benefit of the Parties and their
respective successors, heirs and permitted assigns.

9.2

Severability.  If any one or more of the provisions contained in this Agreement
is held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affects the substantive rights of the Parties.  The
Parties shall in such an instance use reasonable efforts to replace the invalid,
illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

9.3

Notices.  All notices, requests, demands and other communications required or
permitted to be given pursuant to this Agreement will be in writing and will be
deemed to have been duly given upon the date of receipt if delivered by hand,
recognized international overnight courier, confirmed facsimile transmission, or
registered or certified mail, return receipt requested, postage prepaid to the
following addresses or facsimile numbers:

 

If to Dynavax:

Dynavax Technologies Corporation

2929 Seventh St., Suite 100

Berkeley, CA 94710

Attention: Chief Executive Officer
Facsimile No.: 510-848-1376

 

With a copy to:

Dynavax Technologies Corporation

2929 Seventh St., Suite 100

Berkeley, CA 94710

Attention: General Counsel

Facsimile No.: 510-848-1376

 

If to Merck:

Merck Sharp & Dohme Corp.
One Merck Drive
P.O. Box 100
Whitehouse Station, NJ 08889-0100
Attention:  Office of Secretary
Facsimile No.: (908) 735-1246

 

 

With a copy to:

Merck Sharp & Dohme Corp.  
2000 Galloping Hill Road
K15F-495
Kenilworth, NJ  07033
Attention:  Head, Office of Business Strategy, Transactions and Operations
Ref.: LKR 101829/159700
Facsimile No.:  (908) 740-3731

10

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Either Party may change its designated address and facsimile number by notice to
the other Party in the manner provided in this Section 9.3.

9.4

Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to any rules of
conflict of laws or renvoi.

9.5

Dispute Resolution.  The Parties shall negotiate in good faith and use
reasonable efforts to settle any dispute, controversy or claim arising from or
related to this Agreement or the breach thereof.

 

(a)

If the Parties do not fully settle, and a Party wishes to pursue the matter,
each such dispute, controversy or claim that is not an “Excluded Claim” shall be
finally resolved by binding arbitration in accordance with the Commercial
Arbitration Rules and Supplementary Procedures for Large Complex Disputes of the
American Arbitration Association (“AAA”), except that, unless the Parties agree
otherwise:

 

(1)

the arbitration panel will be guided by the Parties’ decision to use arbitration
as a less expensive and more expeditious alternative to litigation, and shall
order only such pre-hearing exchanges of information as will facilitate fair,
speedy and cost-effective resolution;

 

(2)

no interrogatories may be permitted;

 

(3)

production of documents shall be limited to those that are relevant to the
dispute;

 

(4)(i)

the arbitration panel shall permit discovery depositions only upon good cause
shown and consistent with the expedited nature of arbitration, and only from
such persons who may possess information determined by the arbitrator(s) to be
necessary to the determination of the matter; (ii) absent exceptional
circumstances, no party may take more than four (4) discovery depositions of
fact witnesses and three (3) discovery depositions of expert witnesses; and
(iii) no corporate designee depositions are permitted;

 

(5)

absent exceptional circumstances, the arbitration hearing shall take no more
than five (5) days and each side shall be permitted no more than fifteen (15)
hours to present its case (including conducting any cross-examination);

 

(6)

the arbitrators may hear and decide pre-discovery and post-discovery dispositive
motions;

 

(7)

the arbitrators shall issue a written award that contains a reasoned opinion
setting forth the findings of fact and conclusions upon which the award is
based, including the calculation of any damages awarded;

11

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

 

(8)

absent exceptional circumstances, the time between the service of the initial
arbitration claim and the issuance of the arbitration award shall not exceed one
(1) year; and

 

(9)

the arbitrators shall take appropriate actions to prevent, remediate, and/or
sanction abusive conduct or other actions that threaten to undermine the fair,
speedy and cost-effective resolution of the matter.

 

(b)

The arbitration shall be conducted by a panel of three persons with relevant
experience.  The arbitrators will be selected as follows:  The AAA will provide
the Parties with a list of no less than fifteen (15) proposed arbitrators within
five (5) business days of receipt of the Notice of Arbitration.  Within ten (10)
business days of receiving such list, the Parties shall identify which if any of
the proposed arbitrators they strike for cause.  Each Party will also be
entitled to two (2) peremptory challenges to the list of proposed arbitrators,
which shall be identified at the same time as any strikes for cause.  Within
three (3) business days of receipt of any challenges, each Party shall select
one (1) arbitrator from the remaining proposed arbitrators.  The two
Party-selected arbitrators shall within two (2) business days select the third
arbitrator from the list of remaining arbitrators.  The third arbitrator shall
be the Lead Arbitrator.  If both Parties initially select the same arbitrator,
that arbitrator shall be the Lead Arbitrator.  Within two (2) business days
thereafter, the Parties shall then each select another arbitrator from the
remaining proposed arbitrators.  At no point during the selection process may
any Party have direct communication with any proposed arbitrator, nor shall the
Party-selected arbitrators be advised which Party selected them.  All
arbitrators must consent to abide by the provisions in Section 9.5(a) prior to
their appointment.  The place of arbitration shall be New York, New York, and
all proceedings and communications shall be in English.

 

(c)

The arbitrators shall have no power to grant interim or permanent injunctive
relief.   Notwithstanding anything contained in this Agreement to the contrary,
each Party shall have the right to institute judicial proceedings against the
other Party, or anyone acting by, through or under such other Party, in order to
seek specific performance, injunction or similar equitable relief.

 

(d)

Each Party shall bear its own costs and expenses and attorneys' fees and an
equal share of the arbitrators' fees and any administrative fees of
arbitration.  The arbitrators shall have no authority to award incidental,
indirect or consequential damages (including lost profits) or punitive damages.

 

(e)

Neither a Party nor an arbitrator may disclose the existence, results or content
of an arbitration (including any testimony, briefs, documents exchanged, written
decisions, or other arbitration-related materials) without the prior written
consent of both Parties, except to the extent required by law, or to the extent
required by a Party to solicit expert advice or communicate with third parties
believed to possess relevant information.  Any Party seeking to confirm, modify,
or vacate an award, or seeking enforcement of an award, shall, to the extent
consistent with the law and ethical legal practice, request judicial relief to
preserve the confidentiality of the arbitration to the greatest extent
practicable.

12

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

 

(f)

In no event shall an arbitration be initiated after the date when commencement
of a legal or equitable proceeding based on the dispute, controversy or claim
would be barred by the applicable New York statute of limitations.

 

(g)

The Parties agree that, in the event of a good faith dispute over the nature or
quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the dispute through arbitration or other
judicial determination.  The Parties further agree that any payments made
pursuant to this Agreement pending resolution of the dispute shall be refunded
if an arbitrator or court determines that such payments are not due.

 

(h)

As used in this Section, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns (a) the validity or infringement of a patent,
trademark or copyright; or (b) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory.

9.6

Entire Agreement; Amendments. This Agreement contains the entire understanding
of the Parties with respect to the licenses granted hereunder.  Any other
express or implied agreements and understandings, negotiations, writings and
commitments, either oral or written, in respect to the subject matter hereto are
superseded by the terms of this Agreement.  This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by
authorized representative(s) of both Parties hereto.

9.7

Headings.  The captions to the several Articles, Sections and subsections hereof
are not a part of this Agreement, but are merely for convenience to assist in
locating and reading the several Articles and Sections hereof.

9.8

Waiver.  The waiver by either Party hereto of any right hereunder, or of any
failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

9.9

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

9.10

Waiver of Rule of Construction.  Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

9.11

Certain Conventions.  Any reference in this Agreement to an Article, Section,
subsection, paragraph, or clause shall be deemed to be a reference to an
Article, Section, subsection, paragraph, or clause, of or to, as the case may
be, this Agreement, unless otherwise indicated.  Unless the context of this
Agreement otherwise requires, (a) words of any gender include each other gender,
(b) words such as "herein," "hereof," and "hereunder" refer to this Agreement as
a whole and not merely to the particular provision in which such words appear,
and (c) words using the singular shall include the plural, and vice versa.

13

--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

9.12

Business Day Requirements.  In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a business day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring business day.

9.13

Counterparts.  This Agreement may be signed in any number of counterparts
(facsimile and electronic transmission included), each of which shall be deemed
an original, but all of which shall constitute one and the same
instrument.  After facsimile or electronic transmission, the parties agree to
execute and exchange documents with original signatures.

 

[signature page follows]

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be bound hereby, have caused their
duly authorized representatives to execute this Agreement.

 

MERCK SHARP & DOHME CORP.

 

 

 

 

 

 

 

BY:

 

/s/ Benjamin Thorner

 

 

Name:

 

Benjamin Thorner

 

 

Title:

 

SVP & Head of BD&L

 

 

 

 

 

 

 

Date:

 

February 15, 2018

 

 

 

 

DYNAVAX TECHNOLOGIES CORPORATION

 

 

 

 

 

 

 

BY:

 

/s/ Michael S. Ostrach

 

 

Name:

 

Michael S. Ostrach

 

 

Title:

 

SVP, CFO

 

 

 

 

 

 

 

Date:

 

February 16, 2018

 

 

 

 

 